Citation Nr: 1233253	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  09-01 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a disability manifested by intermittent vaginal bleeding, to include polycystic ovary syndrome (PCOS).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel

INTRODUCTION

The Veteran served on active military duty from June 1997 to November 2006.  

The appeal comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In that decision, the RO denied entitlement to service connection for intermittent bleeding with intercourse, etiology unknown, and PCOS.  The Veteran filed a notice of disagreement with this decision in October 2007, and the RO issued a statement of the case dated in September 2008.  The Veteran filed a substantive appeal received at the RO in December 2008.  As explained in the March 2011 Board decision and remand, the RO waived the time requirements for filing the substantive appeal.  

The Board finds there has been substantial compliance with the March 2011 Board remand.  

The Veteran's Virtual VA file has been reviewed and contains only duplicative records from the claims file or records irrelevant to the issue on appeal.  

In December 2010, the Veteran testified before the undersigned at a Board hearing.  A copy of the transcript has been reviewed and is associated with the file.  

As stated in the March 2011 Board decision and remand, the Veteran's representative, in January 2010, included the issues of entitlement to service connection for right elbow, left wrist, and left elbow, as issues on appeal.  Service connection for these issues was granted in November 2009.  However, the Veteran and her representative should be contacted in order to ascertain whether, by this filing, the Veteran wished to appeal the evaluations assigned to these disorders or to file a claim for a higher evaluation for these disorders.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran does not have a disability manifested by intermittent vaginal bleeding, to include PCOS, related to any disease, injury, or incident of service.  


CONCLUSION OF LAW

A disability manifested by intermittent vaginal bleeding, to include PCOS, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In March 2007, the Veteran was advised of the evidence and information necessary to substantiate her service connection claim, as well as her and VA's respective responsibilities in obtaining such evidence and information.  This letter also informed the Veteran regarding the degree of disability and the effective date as required by Dingess/Hartman, 19 Vet. App. 473 (2006).  

Under 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011), the Board has duties to assist the Veteran with her claim.  All available service treatment and personnel records have been associated with the file.  VA medical records have been associated with the file.  Private medical records created while the Veteran was in service are located in the file.  The Veteran was sent a letter in May 2012 informing her of how to report any outside VA treatment.  She sent a response to the July 2012 supplemental statement of the case in August 2012 stating she had no other evidence to submit.  This was not surprising because at the Board hearing she said she had only been seen at VA for her gynecological problems.  (Transcript, p 8.)  The Veteran has had two VA examinations regarding this issue.  The examination reports are fully explanatory and adequate when considered along with the April 2011 VA addendum (which was written after the examiner fully reviewed the claims file and provided a reasoned opinion).  

As a satisfactory VA opinion is in the file and the Veteran indicated no other records were outstanding, the Board finds there has been substantial compliance with the Board remand.  Stegall v. West, 11 Vet. App. 268, 211 (1998).  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge who chairs a hearing fulfill two duties consisting of: (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge outlined the issue on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty would be helpful in establishing the claim.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.  The Board finds the duty to notify and assist has been met.  

II. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Service connection is only warranted where the evidence demonstrates disability.  "Disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2011); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See, Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'g and rev'g on other grounds, Sanchez-Benitez v. Principi, 259 F.3d. 1356, 1361-62 (Fed. Cir. 2001).  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Pertinent to gynecological disabilities, findings of cervical dysplasia and human Papilloma virus (HPV) alone are not service-connectable disabilities, although they may be etiologically related to a later diagnosis of cervical cancer.  See 60 Fed. Reg. 19,851 (April 21, 1995).  

In adjudicating this case, the Board must discuss competency and credibility.  A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In Jandreau, the disability at issue was the residuals of a right shoulder dislocation.  

The Court has stated before as well that where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  38 C.F.R. § 3.159(a)(2) (2011).  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) and Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

The Veteran contended in her January 2007 claim that she had PCOS, HPV, and "sexual bleeding" related to her service.  She did not file a notice of disagreement with the September 2007 decision denying service connection for HPV.  She filed an October 2007 notice of disagreement regarding "bleeding during sex" and PCOS.  In Her December 2008 appeal, she said she did not get tested for PCOS.  She said she never had blood work done.  She said that her bleeding with intercourse was a separate claim.  

At the December 2010 Board hearing, she said she started to have problems with vaginal bleeding in 2004 and she believed it was related to PCOS.  (Transcript, p 3.)  She asserted she was diagnosed with PCOS, but a doctor never wrote down the diagnosis.  Id.  She said in 2005 she went off birth control in order to try to conceive.  (Transcript, p 5.)  She had bleeding with intercourse.  Id.  She said she never had cysts, but had "done her own research" and diagnosed herself.  (Transcript, pp 5-6.)  She said her period has been irregular since she gave birth to her first child.  (Transcript, p 9.)  Low dose birth control has helped.  (Transcript, p 10.)  She thought her doctors told her she had a hormonal imbalance.  (Transcript, p 12.)  

Several lay statements were submitted in July 2007; other lay statements do not pertain to the disability at issue.  Her mother thought that irregular menstrual cycles could be due to stress in service.  Her father did not discuss gynecological issues.  Her friend said the Veteran told her that she did not have regular menses and would have bleeding during and after intercourse.  Her fiancé said he "witnessed her biopsy" and said that the prognosis was grim because the possibility of getting cervical cancer sounded imminent.  She had "no menstrual cycle" and but had irregular bleeding before and after intercourse.  Her sister pointed out the Veteran has HPV, sexual bleeding and irregular cycles.  She thought sexual bleeding and irregular cycles were due to stress.  

The Board finds the Veteran is competent to report all gynecological symptoms under 38 C.F.R. § 3.159(a)(2).  One does not need specialized education to report bleeding after sex, no period, or intermittent menstruation.  However, she is not competent to "self-diagnose" a gynecological disability; clinical expertise is needed for a diagnosis.  Id.  Gynecological disabilities are typically not like a shoulder injury (at issue in Jandreau, 492 F.3d 1372).  PCOS in particular requires laboratory tests and clinical study for a diagnosis.  The Board finds the Veteran's statements regarding symptoms are assigned some weight.  

To the degree that the Veteran has asserted at times she was given a diagnosis of PCOS or never had appropriate laboratory work completed, the Board finds that such statements are incompatible with the evidence in the file (as did the VA examiner, as explained below).  The connection between what a physician said and a layperson's account of what was purportedly said is simply too attenuated and inherently unreliable to constitute medical evidence.  See, Robinette v. Brown, 8 Vet. App. 69 (1995).  The examiner saw the laboratory work was completed.  Statements to the contrary are assigned no weight.  Caluza, 7 Vet. App. at 511.  

As for other lay statements, lay persons are competent to report what they observed and actually experienced regarding a disability.  See 38 C.F.R. § 3.159(a)(2).  For example, her fiancé said he observed bleeding after intercourse; this is competent because it is something he actually observed.  To the degree it supports the Veteran had such symptoms it is assigned some weight.  However, the comment that the "possibility of getting cervical cancer sounded imminent" is assigned no weight, as there is no evidence he (or her mother or sister) has experience to give such an opinion.  Id.  Additionally, only actual disabilities or injuries may be service-connected.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

To the extent the lay evidence supports that the Veteran was having symptoms of intermittent vaginal bleeding (as opposed to regular, normal menstrual cycles) it is assigned some weight.  However, the issue in this case is the existence of a disability, which requires medical expertise, and a nexus between a disability and service.  As a result, the lay statements are assigned less weight than the VA examiner's opinion.  

The evidence from treatment in service shows at enlistment in June 1996, the Veteran had a partially fused labia, which was not considered disabling and eventually corrected in service (see April and May 2002 operative and follow up records).  Also on the September 1996 report of medical history (RMH), the Veteran checked that she had a change in her menstrual pattern on the form.  In the physician's summary it was explained that her period changed when she discontinued birth control pills two years prior.  

A review of the regular gynecologic treatment records in service showed amenorrhea was noted at different points, but the Veteran was not diagnosed with PCOS.  In December 1997, a service treatment record showed no period for six months; she was married for eight months and no longer on birth control.  There was no history of an abnormal Pap smear.  An assessment of vaginitis was noted.  A record showed she was put on birth control and told to follow if there was no menses in three months.  

By March 1998, she was having her period.  She complained of cramping and heavy discharge, but was benign upon examination.  She was told to keep a menstrual calendar.  In February 2000, a service treatment record showed regular monthly periods and no abnormal Pap smear.  

A January 2005 service treatment records noted her history of amenorrhea; this was a concern because she and her husband wanted to get pregnant.  A recent examination showed a normal Pap smear.  She stopped birth control two months prior.  By March, she complained of abnormal bleeding.  Laboratory work was not able to be completed at the time because of this issue.  The record noted she had not tried an ovulation kit.  The assessment was abnormal uterine bleeding.  The Veteran was concerned about fertility.  She was to complete laboratory work, get the ovulation kit and have her husband complete semen analysis.  

In June, she was treated for a yeast infection and presented to a private provider for treatment for a recent HPV outbreak.  She believed her outbreak was due to job stress.  The assessment was HPV; she was treated over the next couple of months for this issue.  

In September 2005, a service treatment record noted amenorrhea but a normal pelvic examination was found.  The note said the clinician discussed the need for withdrawal bleed four times per year; options of oral contraceptive pills or progesterone for withdrawal were discussed.  An ultrasound of the pelvis was pending further workup of bleeding during intercourse.  The record stated: "usually heavy bleeding of ectropion after Pap obtained may be obvious explanation."  An endometrial biopsy was to be done.  Another record from the same month showed a negative ultrasound.  In November, the results of an endometrial biopsy were benign.  

In January 2006, the Veteran again complained of post-coital bleeding and needed a repeat Pap smear.  The same month, a pregnancy test was positive.  She saw Dr. D., a private practitioner for obstetrics.  He noted she reported having no period since November 2004.  She reported "a history of possible poly cystic ovary syndrome."  Dr. D's examination revealed no abnormalities.  In December 2006, an outside provider record noted that she needed to have a repeat Pap smear in six months due to abnormal cell changes.  

Post-service evidence does not show a diagnosis for PCOS or any other diagnosis regarding the symptom of abnormal periods or bleeding after intercourse.  In August 2009, a VA gynecology record showed the Veteran presented with the problem of five years of post-coital bleeding.  Her bleeding ranged from spotting to frank blood that covered her inner thighs after each episode of intercourse.  This started without an inciting factor and was nor improved or worsened with position change or other factors; it started with her prior husband and continued with her new partner.  She reported no history of sexually transmitted infections (although her past diagnosis of genital warts was noted) or abnormal Pap smears.  She had no pain with intercourse, vaginal irritation or abnormal vaginal discharge.  She also had a history of irregular menses; that history was chronicled.  

A physical examination noted cervical ectropion.  There was no cervical motion tenderness and the cervix was friable within normal limits as shown by the Pap smear.  The pelvic ultrasound was normal.  It was noted she had a normal biopsy in 2005 and normal labs.  The assessment was post-coital bleeding and metrorrhagia.  It was likely due to the cervical ectropion but also could be worsened if she had a disorganized endometrium from anovulation.  The differential diagnosis also included infection and cervical dysplasia.  Regarding history of amenorrhea and metrorrhagia, she likely was oliogoovulatory.  She would benefit from cycle regulation with oral contraception pills (OCPs); she was started on these.  She was a low concern for cancer.  She had no overt signs of PCOS but was to be checked for insulin resistance by primary care.  An addendum noted the Pap smear was normal.  

A VA phone note shows that in October 2009 she switched to extended cycle birth control pills.  In February 2010, a VA primary care note showed the contraception pills were well tolerated.  A VA gynecology record from February 2010 summarized the 2009 visit.  Since starting the birth control pill Loestrin, she was no longer getting migraines with menstruation and her bleeding during intercourse improved to only spotting after intercourse.  She denied any pain during intercourse and denied other relevant symptoms such as fevers, chills, discharge, etc.  This note states she had borderline gestational diabetes during pregnancy.  The doctor noted that the OCPs seemed to improve the symptoms and should be continued.  He did note that she had trouble with OCP compliance; she had some difficulty remembering to take the pill everyday and sometimes skipped a day.  In particular, she stated she had skipped OCPs at other times in the past.  She was warned of the decreased efficacy of the pills if they were skipped.  

The VA examiner did not initially review the file, but ultimately came to the conclusion that the Veteran did not have PCOS and the bleeding after intercourse had in essence resolved; no disability was diagnosed.  The first VA examination was in June 2007.  The Veteran had an eight month old daughter.  The claims file was not available for review.  She had HPV since 1997 and had irregular periods for many years.  The only time she had regular menses was when she was on birth control pills.  "The possibility of PCOS was mentioned by one physician; however, this has never been documented."  She was able to get pregnant without any assistance.  She did not have inappropriate hair growth.  She did not have a history of dyspareunia.  The examiner stated she did not have documented PCOS.  As for her "sexual bleeding" claim, she reported intermittent bleeding with intercourse since 2005.  Pap smears were negative other than HPV.  

In April 2009, the Veteran was given a VA gynecological examination by the same examiner, but the claims file again was not available.  This time the examiner stated the Veteran had PCOS in service, based on the Veteran's report.  She was currently menstruating regularly; menses were light.  She reported having hirsutism primarily in the inner thighs and face since about age 25; she had electrolysis of the face and did not have significant re-growth of hair.  She did not have chronic pelvic pain.  She has anywhere from spotting to bleeding after intercourse.  She has been seen by a gynecologist and there was no clear cut etiology of this condition.  Pap smears were always negative and ultrasounds in the past showed no evidence of ovarian cysts.  The impression at the time was PCOS, noting that she was able to conceive without treatment and she had intermittent bleeding with intercourse of an unknown etiology.  

In April 2011, a VA addendum was provided by the same VA examiner that examined the Veteran in June 2005 and April 2009; review of the claims file was accomplished.  The examiner also read the transcript from the December 2010 Board hearing.  The examiner saw the Veteran had no documentation in VA records or in the claims file of having a diagnosis of polycystic ovarian syndrome.  The examiner saw that at the hearing the Veteran said she hadn't gotten all of the blood work but "review of the record shows that the patient has had all of the appropriate blood work."  The examiner noted the lab results and stated that hyperprolactinemia, thyroid disease, or ovarian failure were ruled out.  Findings were normal.  

The examiner saw that when the Veteran was seen in April 2009 she did not have evidence of hirsutism; she had electrolysis with good results and no recurrence.  

The examiner also stated that she had a pelvic ultrasound from August 2009 that showed normal small follicles only; it was unremarkable.  The examiner explained that ultrasound criteria for PCOS consisted of twelve or more follicles in each ovary measuring two to nine millimeters in diameter and increased ovarian volume.  A transvaginal study was also obtained.  The February 2010 VA gynecological care record showed she had normal menses with Loestrin.  Her bleeding after intercourse improved to just spotting.  Finally, the examiner saw that the August 2009 VA note showed no overt signs of PCOS.  The examiner found no support for or findings of PCOS.  

The Board finds the VA examinations and the April 2011 comprehensive opinion, when read together, are the most competent and probative evidence in the file.  The examiner's opinion takes into account all of the evidence, including the Veteran's competent statements.  Supporting the examiner's determination that the Veteran does not have PCOS or any other menstruation-related disability are the VA treatment gynecology records.  As stated, without a present disability, there can be no valid claim.  Brammer, 3 Vet. App. 223.  

The Board finds service connection is not warranted for a disability manifested by intermittent vaginal bleeding, to include PCOS.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The benefit of the doubt rule is not applicable and the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a disability manifested by intermittent vaginal bleeding, to include PCOS, is denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


